DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2021/0320067 to Kim et al.
Regarding claim 10, Kim et al. teach a semiconductor package, comprising: 
a first sub-package, the first sub-package including: 
a first package substrate (100), 
a first bump on a lower surface of the first package substrate, 
a first semiconductor chip (150) on an upper surface of the first package substrate,   
a connection pattern (132) on the upper surface of the first package substrate, the connection pattern being connected to the first bump through the first package substrate, a first molding (190) on the upper surface of the first package substrate, the first molding covering the first semiconductor chip, 
a warpage control layer (200, ¶[0042]) on the first molding, and 
a second sub-package on the first sub-package, the second sub-package including: 
a second package substrate (300), 
a second bump (280) on a lower surface of the second package substrate, the second bump being in contact with the warpage control layer and the ground connection pattern through a first opening passing through the upper insulating layer and through a second opening passing through the warpage control layer and the first molding, (See Fig. 2)
a second semiconductor chip (350) on an upper surface of the second package substrate, and 
a second molding (390) on the upper surface of the second package substrate, the second molding covering the second semiconductor chip.
	Kim et al. do not explicitly teach an upper insulating layer on the warpage control layer. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide an insulation layer on the warpage control layer since it is desirable to protect the bumps (280) from environmental damage, as well as preventing undesired shorting between elements.
	Kim et al. do not explicitly teach that the first bump and second bump are grounding bumps. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to connect one of the bumps to ground since it is desirable for the circuit to not be floating.
	Regarding claim 11, Kim et al. teach a semiconductor package, further comprising a wetting pad (232) between the second ground bump and the ground connection pattern.
	Regarding claim 12, Kim et al. teach a semiconductor package, further comprising an insulating structure (130) surrounding the ground connection pattern.
	Regarding claim 13, Kim et al. teach a semiconductor package, wherein the first molding further extends between the warpage control layer and the insulating structure (See Fig. 2).
	Regarding claim 14, Kim et al. teach a semiconductor package, wherein the ground connection pattern includes a plurality of conductive patterns and a plurality of conductive vias between the plurality of conductive patterns (See Fig. 2).
	Regarding claim 15, Kim et al. teach a semiconductor package, wherein the second ground bump is in contact with an upper surface of the warpage control layer (See Fig. 2).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Allowable Subject Matter
Claims 1 – 9 and 17 – 20 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does no teach or reasonably suggest a semiconductor package as recited in claim 1, and particularly including “a second opening overlapping the first opening in a top view, the second opening passing through the warpage control layer and exposing the first connection pattern; and a third opening passing through the upper insulating layer and exposing the second connection pattern.”
The prior art of record does no teach or reasonably suggest a semiconductor package as recited in claim 17, and particularly including “wherein the second ground bump is in contact with the warpage control layer and the ground connection pattern through a first opening passing through the upper insulating layer and a second opening passing through the warpage control layer and the first molding, and wherein the second signal bump is in contact with the signal connection pattern through a third opening passing through the upper insulating layer and the first molding and is separated from the warpage control layer.”
	The prior art of record does not teach or reasonably suggest a semiconductor package, “wherein the second ground bump is further in contact with a side surface of the warpage control layer through the second opening,” as recited in claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814